DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Vlad Teplitskiy (Reg. No. 38,069) on 06/01/2021.

The application has been amended as follows: 
Cancelled claims: 5, 10, 11, 15-18, and 24.
Amend the claims as followed:

1. (Currently Amended) A method for playing a video, comprising: 
establishing a player adapter, configured to play a live video stream
receiving a trigger operation for playing the live video stream on a second scaled page;
 by the root controller of the first scaled page based on the received trigger operation for playing the live video stream on the second scaled page;
transmitting the player adapter as a pull stream subject to the second scaled page; and
playing the live video stream by a window controller of the second scaled page by using the player adapter for switching the live video stream from the first scaled page to the second scaled page,
wherein the root controller is configured to:
directly control a life cycle and a live-streaming control logic of the second scaled page, wherein the life cycle of the second scaled page comprises creating the second scaled page, displaying the second scaled page, and closing the second scaled page and the live-streaming control logic of the second scaled page comprises playing the live video stream, pausing the live video stream, and closing the live video stream.

2. (Previously Presented) The method according to claim 1, further comprising:
establishing the player adapter for pulling streams in response to initially opening the first scaled page;
acting, by the root controller of the first scaled page, as the player adapter;
transmitting, by the player adapter, the live video stream to the root controller of the first scaled page; and
rendering, by the root controller of the first scaled page, the live video stream. 

(Previously Presented) The method according to claim 2, further comprising: 
in response to the trigger operation for playing the live video stream on the second scaled page, switching the playing page of the live video stream from the first scaled 

4. (Previously Presented) The method according to claim 3, further comprising:
transmitting, by the root controller of the first scaled page, the player adapter to the window controller of the second scaled page;
acting, by the window controller of the second scaled page, as the player adapter;
transmitting, by the player adapter, the live video stream to the window controller of the second scaled page; and
rendering, by the window controller of the second scaled page, the live video stream.

5. (Canceled) 

(Currently Amended) The method according to claim 1, further comprising: 
in response to a trigger operation for a life cycle replacement or the live-streaming control logic, performing, by the window controller of the second scaled page, the life cycle replacement or the live-streaming control logic

(Currently Amended) The method according to claim 1, further comprising: in response to a trigger operation for a life cycle replacement or the live-streaming control logic, transmitting, by the window controller of the second scaled page, an instruction of the trigger operation for the life cycle replacement or the live-streaming control logic of the second scaled page to the root controller of the first scaled page based on a communication protocol, to perform the life cycle replacement or the live-streaming  logic of the second scaled page.

(Original) The method according to claim 7, wherein the communication protocol is a communication protocol between the first scaled page and the second scaled page.

9. (Currently Amended) The method according to claim 4, wherein switching the playing page of the live video stream from the first scaled page to the second scaled page comprises:
creating a new page window singleton object which carries and displays the second scaled page;
adding the new page window singleton object to the first scaled page, such that the root controller of the first scaled page directly controls a life cycle and a live-streaming control logic of the new page window singleton object; and
switching the playing page of the live video stream from the first scaled page to the second scaled page by the root controller of the first scaled page based on the received trigger operation for playing the live video stream on the second scaled page.

10. (Canceled)

11. (Canceled)

12. (Previously Presented) The method according to claim 6, further comprising: 
receiving a trigger operation for switching the live video stream back to the first scaled page;
switching the playing page of the live video stream from the second scaled page to the first scaled page;
transmitting the player adapter as a pull stream subject to the first scaled page; and
playing the live video stream by the root controller of the first scaled page by using the player adapter for switching the live video stream from the second scaled page to the first scaled page.

13. (Previously Presented) The method according to claim 12, further comprising: disabling the player adapter in response to a trigger operation for closing the first scaled page or the second scaled page. 

14. (Currently Amended) The method according to claim 13, further comprising:
receiving a trigger operation for playing the live video stream on the first scaled page; and
establishing the root controller of the first scaled page.

15. (Canceled)

16. (Canceled)

17. (Canceled)

18. (Canceled)

19. (Currently Amended) An electronic device, comprising:
a processor; and
a memory configured to store at least one instruction executable by the processor,
wherein the at least one instruction, when executed by the processor, causes the processor to perform a method comprising:
establishing a player adapter, configured to play a live video stream
receiving a trigger operation for playing the live video stream on a second scaled page;
switching a playing page of the live video stream from the first scaled page to the second scaled page by the root controller of the first scaled page based on the received trigger operation for playing the live video stream on the second scaled page;
transmitting the player adapter as a pull stream subject to the second scaled page; and
playing the live video stream by a window controller of the second scaled page by using the player adapter for switching the live video stream from the first scaled page to the second scaled page,
wherein the root controller is configured to:
directly control a life cycle and a live-streaming control logic of the second scaled page, wherein the life cycle of the second scaled page comprises creating the second scaled page, displaying the second scaled page, and closing the second scaled page and the live-streaming control logic of the second scaled page comprises playing the live video stream, pausing the live video stream, and closing the live video stream.

20. (Currently Amended) A non-transitory computer-readable storage medium storing at least one instruction therein, wherein the at least one instruction, when executed by a processor of an electronic device, causes the electronic device to perform a method comprising:
establishing a player adapter, configured to play a live video stream
receiving a trigger operation for playing the live video stream on a second scaled page;
switching a playing page of the live video stream from the first scaled page to the second scaled page by the root controller of the first scaled page based on the received trigger operation for playing the live video stream on the second scaled page;
transmitting the player adapter as a pull stream subject to the second scaled page; and
playing the live video stream by a window controller of the second scaled page by using the player adapter for switching the live video stream from the first scaled page to the second scaled page,
wherein the root controller is configured to:
directly control a life cycle and a live-streaming control logic of the second scaled page, wherein the life cycle of the second scaled page comprises creating the second scaled page, displaying the second scaled page, and closing the second scaled page and the live-streaming control logic of the second scaled page comprises playing the live video stream, pausing the live video stream, and closing the live video stream. 

21. (Previously Presented) The electronic device according to claim 19, wherein the method further comprises:
establishing the player adapter for pulling streams in response to initially opening the first scaled page;
acting, by the root controller of the first scaled page as the player adapter;
transmitting, by the player adapter, the live video stream to the root controller of the first scaled page; and
rendering, by the root controller of the first scaled page, the live video stream.

22. (Previously Presented) The electronic device according to claim 21, wherein the method further comprises:
in response to the trigger operation for playing the live video stream on the second scaled page, switching the playing page of the live video stream from the first scaled page to the second scaled page and establishing the window controller of the second scaled page. 

23. (Previously Presented) The electronic device according to claim 22, wherein the method further comprises:
transmitting, by the root controller of the first scaled page, the player adapter to the window controller of the second scaled page; 
acting, by the window controller of the second scaled page as the player adapter;
transmitting, by the player adapter, the live video stream to the window controller of the second scaled page; and
rendering, by the window controller of the second scaled page, the live video stream.

24. (Canceled) 

25. (Currently Amended) The electronic device according to claim 19, wherein the method further comprises:
in response to a trigger operation for a life cycle replacement or the live-streaming control logic, performing, by the window controller of the second scaled page, the life cycle replacement or the live-streaming control logic

26. (Currently Amended) The electronic device according to claim 19, wherein the method further comprises:
in response to a trigger operation for a life cycle replacement or the live-streaming control logic, transmitting, by the window controller of the second scaled page, an instruction of the trigger operation for the life cycle replacement or the live-streaming control logic of the second scaled page to the root controller of the first scaled page to perform the life cycle replacement or the live-streaming control logic

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art fails to either disclose or suggest the combination of features as arranged and claimed by applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE SOMERA whose telephone number is (571)270-0417.  The examiner can normally be reached on M-F (9:00 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CAROLINE SOMERA
Examiner
Art Unit 2421



/CAROLINE SOMERA/Examiner, Art Unit 2421                                                                                                                                                                                                        /NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421